Motion for extension of time to perfect appeal granted, and time extended to 30 days from date the record on appeal is settled by the trial court, provided the application for settlement is made within 30 days of the date of this decision. Appellant Richard E. Hitchcock, a nonattorney appearing pro se, may not certify the record pursuant to CPLR 2105 (see 2A Weinstein-Korn-Miller, NY Civ Prac, par 2105:01). Exhibits may be omitted from the record on appeal and shall be filed when briefs are filed. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.